DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/049,876. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims describe a multilayered article comprising a layer containing a polyester resin and a layer containing a polyamide resin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1:
Claim 1 of copending ‘876 discloses a multilayered article comprising a layer containing a polyester resin as a main component and a layer containing a polyamide resin as a main component. The polyamide resin comprises a polyamide resin (A) having the same structural units derived from a diamine and a dicarboxylic acid as presently claimed and a polyamide resin (B) having the same structural units derived from a diamine and a dicarboxylic acid as presently claimed, except that the copending claim recites 40-60 mol% of the linear aliphatic dicarboxylic acid and 60-40 mol% of the isophthalic acid (claim 1). The mass ratio of polyamide resin (A) to polyamide resin (B) is 55/15 to 15/55 (claim 1). 
Features disclosed in the copending claims that are not required by the present claims are nevertheless encompassed by the present claims because they use inclusive (“comprising”) language.
Regarding claim 2:
Copending claim 3 discloses at least 70 mol% of the structural unit derived from the diamine in the polyamide resin (A) is derived from meta-xylylenediamine.
Regarding claim 3:
As noted the copending claims disclose the use of xylylendediamine. Given that there are only three isomers of xylylendediamine (i.e., ortho-, meta-, and para-xylylenediamine), before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from any of these isomers, including meta-xylylenediamine, to provide a multilayered article and thereby arrive at the claimed invention.
Regarding claim 4:
Copending claim 4 discloses 40 to 60 mol% of the structural unit derived from the dicarboxylic acid in the polyamide resin (B) is derived from adipic acid.
Regarding claim 5:
The claimed ranges overlap with the previously noted copending ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the ranges, including over values presently claimed, to provide a multilayered article and thereby arrive at the claimed invention.
Regarding claims 6 and 12:
Copending claim 5 discloses the structural unit derived from a dicarboxylic acid in the polyamide resin (B), from 40 to 59 mol% is derived from adipic acid, and from 60 to 41 mol% is derived from isophthalic acid.
Regarding claims 7, 13, 16, and 20:
Copending claim 6 discloses the polyamide resin (B) is an amorphous polyamide resin.
Regarding claims 8, 14, and 17:
Copending claim 8 discloses a layer containing a second polyester resin as claimed.
Regarding claim 9, 15, and 18:
Copending claim 9 discloses the article is stretched.
Regarding claim 10:
Copending claim 10 discloses the article is a container.
Regarding claim 11:
Copending claim 11 discloses the article is a bottle.
Regarding claim 19:
The claimed ranges overlap with the previously noted copending ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the ranges, including over values presently claimed, to provide a multilayered container and thereby arrive at the claimed invention.


Claim Rejections - 35 USC § 103
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugai et al. (EP 2,261,124) in view of Kobayashi et al. (JP 06-287298).
Note: citations for JP ‘298 refer to the machine translations provided with this Office Action.
Regarding claim 1-6, 8, and 10-11:
Sugai discloses a bottle comprising base layers 11 comprising PET disposed on each side of a barrier layer 12 [abstract; 0001; 0022-0023; Fig. 1]. The barrier layer comprises 75-85% by weight of MXD6 (corresponds to present polyamide resin (A)) and 15-25% by weight of an amorphous polyamide (corresponds to present polyamide resin (B)) [0010-0012].
Sugai is silent with regard to the relative an amorphous polyamide comprising structural units according to presently claimed polyamide resin (B).
Such polymers were known in the art. For example, Kobayashi discloses amorphous polyamides having excellent gas barrier property, transparency, moldability, and mechanical properties [abstract; 0001]. The polymer is formed from m-xylylenediamine and (a) at least one aromatic dicarboxylic acid and (b) at least one saturated aliphatic dicarboxylic acid having 5-20 carbon atoms, where (b) makes up 10-60 mol% of the sum of (a) and (b) [0006]. Isophthalic acid is the preferred aromatic dicarboxylic acid [0008]. The disclosed relative amounts of acids provide improved gas barrier property and inhibits crystallinity, which is undesirable [0010].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the amorphous polyamide of Kobayashi as the amorphous polyamide of Sugai to provide improved gas barrier property, transparency, moldability, and/or mechanical properties.
Regarding claim 7:
Sugai teaches the MXDI/6I is amorphous [0012]. Kobayashi’s polymer is amorphous [0001].
Regarding claim 9:
Sugai teaches the bottle is partly stretched [0039].
Regarding claim 12:
See the rejection of claim 5.
Regarding claim 13:
See the rejection of claim 7.
Regarding claim 14:
See the rejection of claim 1.
Regarding claim 15:
See the rejection of claim 9.
Regarding claim 16:
See the rejection of claim 7.
Regarding claim 17:
See the rejection of claim 1.
Regarding claim 18:
See the rejection of claim 9.
Regarding claim 19:
See the rejection of claim 5.
Regarding claim 20:
See the rejection of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787